DETAILED ACTION
	This office action is in response to the election filed November 9, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and the species of Figs. 1A-1K in the reply filed on November 9, 2020 is acknowledged. 
Claims 7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6 and 7 of copending Application 16/225,106 (reference application) in view of Eldridge et al. (US 2007/0046313). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 6 and 7 of Application No. 16/225,106 include each and every limitation of instant claims 1-6 except the inner and outer gull-wing leads. These gull-wing leads would have been an obvious modification to a microelectronic device package at the time the invention was filed, as demonstrated by the 103 rejection below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US 2003/0132533) in view of Eldridge et al. (US 2007/0046313).
Regarding claim 1, Kawahara discloses a microelectronic device (Fig. 10), comprising:
a fist die (11);
intermediate pads (25/13/17), wherein the intermediate pads (25/13/17) are free of photolithographically-define structures (¶s [0163] and [0182]);

an encapsulation material (12) surrounding the wire bonds (18), at least partially surrounding the first die (11) and contacting the first die (11), and contacting the intermediate pads (25/13/17).
	Kawahara, however, does not disclose the inner gull-wing leads or the outer gull-wing leads. Attention is brought to the Eldridge reference, which discloses a similar microelectronic device (Fig. 6C), comprising: a first die (612); intermediate pads (crosshatched part of 612); an encapsulation material (614); and
inner gull-wing leads (640) contacting the intermediate pads, wherein:
the inner gull-wing leads (640) are located outside of the of the encapsulation material (614);
each of the inner gull-wing leads (640) has a first portion which contacts the corresponding intermediate pad, a second portion continuous with the first portion and extending away from the intermediate pad, and a third portion continuous with the second portion, opposite from the first portion (see Fig. 6C, annotated below); 
the third portion includes an external attachment surface; 
the first portion extends laterally in a first direction from a boundary with the second portion, wherein the first direction is parallel to a surface of the encapsulation material containing the intermediate pads; 
the third portion extends laterally in a second direction, opposite from the first direction, from a boundary with the second portion, wherein the first direction 
the third portion is not coplanar with the first portion, being offset by the second portion; and 
outer gull-wing leads (642) contacting the intermediate pads, wherein: 
the outer gull-wing leads (642) are located outside of the encapsulation material (614); 
each of the outer gull-wing leads has a first portion which contacts the corresponding intermediate pad, a second portion continuous with the first portion and extending away from the intermediate pad, and a third portion continuous with the second portion, opposite from the first portion (see Fig. 6C, annotated below); 
the third portion includes an external attachment surface; 
the first portion extends laterally in a first direction from a boundary with the second portion, wherein the first direction is parallel to a surface of the encapsulation material containing the intermediate pads; 
the third portion extends laterally in a second direction, opposite from the first direction, from a boundary with the second portion, wherein the first direction is parallel to the surface of the encapsulation material containing the intermediate pads; 
the third portion is not coplanar with the first portion, being offset by the second portion; and 


    PNG
    media_image1.png
    250
    572
    media_image1.png
    Greyscale

Fig. 6C of Eldridge et al. (US 2007/0046313), Annotated by the Examiner
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the microelectronic device disclosed by Kawahara to include the inner gull-wing leads or the outer gull-wing leads as taught by Eldridge since the alternating contact structures of Eldridge provide tightly spaced fan-out contacts which allow electrical connection to very small devices.
Regarding claim 2, Kawahara discloses wherein each of the intermediate pads (25/13/17) includes a plurality of wire stud bonds (17 and 25).
Regarding claim 3, Kawahara discloses wherein each of the intermediate pads (25/13/17) includes plated metal (13, ¶ [0163]), wherein the plated metal conforms to 
Regarding claim 4, Kawahara discloses wherein each of the intermediate pads (25/13/17) includes a preformed metal pad (13).
Regarding claim 5, Kawahara discloses wherein the intermediate pads (25/13/17) include a supplementary metal pad (13), wherein the supplementary metal pad (13) is continuous across the intermediate pad (25/13/17) containing the supplementary metal pad (13).
Regarding claim 8, Eldridge discloses wherein the inner gull-wing leads (640) and the outer gull-wing leads (642) are both located on two opposite sides of the microelectronic device (see Fig. 6C).
Regarding claim 9, Kawahara modified with Eldridge discloses wherein the inner gull-wing leads and the outer gull-wing leads (640 and 642 of Eldridge) are both located on four sides of the microelectronic device (see Kawahara Fig. 7H and Fig. 14, wherein the intermediate pads are located on four sides of the device).
Regarding claim 10, Kawahara modified with Eldridge discloses wherein the combined external attachment surfaces (third portions of 640 and 642 of Eldridge) extend past the encapsulation material (Eldridge, 614) in all directions (see Kawahara Fig. 7H and Fig. 14, wherein the intermediate pads are located on four sides of the device) parallel to a surface of the encapsulation material containing the intermediate pads 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822